
	
		II
		110th CONGRESS
		2d Session
		S. 2869
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2008
			Mr. Vitter (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18 of the United States Code
		  to clarify the scope of the child pornography laws and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing the Effective Prosecution of
			 Child Pornography Act of 2008.
		2.Money laundering
			 predicateSection
			 1956(c)(7)(D) of title 18, United States Code, is amended by
			 inserting 2252A (relating to child pornography) where the child
			 pornography at issue involves minors, 2260 (production of certain child
			 pornography for importation into the United States), before
			 section 2280.
		3.Possession offenses
			 include intentional viewing on the Internet
			(a)Section
			 2252Section 2252 of title 18, United
			 States Code, is amended by adding at the end the following:
				
					(d)DefinitionAs used in this section with respect to a
				visual depiction, the term possess includes accessing by
				computer with the intent to
				view.
					.
			(b)Section
			 2252ASection 2252A of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					(g)DefinitionAs used in this section with respect to
				child pornography, the term possess includes accessing by
				computer with intent to
				view.
					.
			
